
	
		I
		112th CONGRESS
		1st Session
		H. R. 1100
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2011
			Mr. Pierluisi (for
			 himself, Mrs. Christensen,
			 Mr. Serrano,
			 Mr. Markey,
			 Mr. Faleomavaega,
			 Mr. Rothman of New Jersey,
			 Ms. Bordallo, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Science, Space, and Technology
		
		A BILL
		To amend the Tsunami Warning and Education Act to direct
		  the Administrator of the National Oceanic and Atmospheric Administration,
		  through the National Weather Service, to establish, maintain, and operate a
		  Caribbean tsunami forecast and warning center in Puerto Rico.
	
	
		1.Short titleThis Act may be cited as the
			 Tsunami Forecasting and Warning
			 Improvement Act of 2011.
		2.Improvement of Tsunami
			 Forecasting and Warning Program
			(a)In
			 generalSection 4(d)(1) of
			 the Tsunami Warning and Education Act (33 U.S.C. 3203(d)(1)) is amended—
				(1)in subparagraph
			 (B) by striking and after the semicolon;
				(2)by redesignating
			 subparagraph (C) as subparagraph (D); and
				(3)by inserting after
			 subparagraph (B) the following:
					
						(C)a Caribbean Tsunami Warning Center in
				Puerto Rico;
				and
						.
				(b)Effective
			 dateThe amendments in subsection (a) shall apply 90 days after
			 the date of enactment of this Act.
			
